Election/Restriction

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-8 and 18-19, drawn to a voltage regulation control (First and Second regulation modules) for a three-phase motor driving a load.
Group II, claims 9-17 and 20, drawn to bride driver and logic configuration multiple external motors.
Species founds in Figures 1-10 are the following:
Species 1: Figures 1-3 and 7
Species 2: Figure 4-5 and 8
Species 3: Figures 4 and 6
Species 4: Figures 1-3
Species 5: Figures 9 and 10.
NOTE-	Applicant is reminded that besides the election of restriction Groups I and II, a single species can be selected, although found under the same restriction Group. Claims directed to a different species must be canceled as well to claims directed to a non-selected group.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Reason for difference in Special technical features:
Figure 1-3 and 7 show a circuit (3 phase bridge drive unit 100) of the invention according to Claim 1 along with the PFC logic buffer circuit including a ’’first voltage adjustment control input end,” a ’’second voltage adjustment control input end,” a ’’first voltage adjustment module,” and a ’’second voltage adjustment module”, and ’’the first voltage adjustment module” has a first voltage adjustment module and a second voltage adjustment module. Based on the first voltage adjustment control signal, a voltage inputted by the operation voltage input terminal is boosted or stepped up processed to provide a drive input voltage to the circuit, upper bridge drive circuit, and lower bridge drive circuit. Or the voltage applied by the operation voltage input terminal is directly output to the drive voltage input terminal of the circuit, the upper bridge drive circuit, and the lower bridge drive circuit, the second voltage adjustment control input terminal receives a second voltage adjustment control signal, and the second voltage adjustment module is configured to receive a second voltage adjustment control signal. Based on the second voltage adjustment control signal, the voltage input by the operation voltage input end is stepped-up or stepped-up processing. 

On the other hand, the invention according to Claim 9-17 and the invention according to the part citing Claim 9 does not have special technical features identical or corresponding to the special technical features described above. Furthermore, no other special technical feature common to the invention according to Claim 1, the invention according to Claim 9-17 and 20 are identical. The invention according to Claim 9-17 and 20 are not inventions of the same category such for example are directed to the structural configuration of the bridge driver themselves to a first and second external motors, and as shown in Figures 9 and 10, which differs to subject matter shown in Figures 1-8. As a result of examining the invention subject to examination, it is not an invention which is capable of performing examination without essentially requiring an additional prior art search or determination, and there is no other circumstances in which it can be considered efficient to conduct examination together with the invention. Therefore, the invention according to claims 1-8 and 18-19 and the invention according to claims 9-17 and 20 are subject to restriction and subjected to multiple species. 

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE L. CARRASQUILLO whose telephone number is (571)270-7879.  The examiner can normally be reached on Monday to Friday, 9:30am - 5:30pm, Alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JORGE L CARRASQUILLO/Primary Examiner, Art Unit 2846